Citation Nr: 1040452	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1943 to March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009 and June 2010, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Board's June 2010 remand, the RO was instructed to 
schedule the Veteran for an appropriate VA examination to 
determine specifically whether he is unemployable, based on his 
service-connected disabilities alone.

The Veteran was apparently scheduled for the requested VA 
examination on July 12, 2010.  However, he failed to report 
according to an August 2010 appointments list.  The August 2010 
appointments list further reflects treatment at various VA 
facilities.  However, these records are not associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, and 
these records must be considered in deciding the Veteran's claim.  
As VA has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence already 
on file.  38 C.F.R. § 3.159(c)(2) (2010),  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).

Given the above, the Board regrettably finds that another remand 
is required in order for further development of the evidence 
before the Board can adjudicate the Veteran's pending claim of 
entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, including from 
the VA facilities noted on the August 2010 
appointments list, subsequent to December 
2003, the date of the most recent VA 
treatment records, should be obtained and 
incorporated in the claims folder.  

2.  Thereafter, readjudicate the issue of 
TDIU.  If the benefit sought on appeal 
remains denied, the AOJ must furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.  Thereafter, the case should 
be returned to the Board, if otherwise in 
order.  The Veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

